                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

SAMONE T. PARKER, Individually and as
Special Administrator of the Estate of Tonya L.
Drapeau, deceased;
                                                                        8:18CV123
                        Plaintiff,
                                                                         ORDER
        vs.

THE UNITED STATES OF AMERICA,
VISTA STAFFING SOLUTIONS, INC.,
NEVINE MAHMOUD, M.D., and ROBIN
HARRIS, R.N.,

                        Defendants.


       This matter is before the Court on Plaintiff’s Motion to Compel (Filing No. 137). Plaintiff
requests an order compelling defendants Nevine Mahmoud, M.D., and Vista Staffing Solutions to
produce “full and complete copies of any and all applicable insurance policies effective in March
2016” pursuant to Rule 26(a)(1)(A) of the Federal Rules of Civil Procedure and Plaintiff’s Request
for Production of Documents No. 25. (Filing No. 138). The defendants did not respond to the
motion, which is now ripe for disposition. See NECivR 7.1(b). The Court will grant the motion.
       Rule 26(a)(1)(A)(iv) provides that “a party must, without awaiting a discovery request,
provide to the other parties . . . for inspection and copying as under Rule 34, any insurance
agreement under which an insurance business may be liable to satisfy all or part of a possible
judgment in the action or to indemnify or reimburse for payments made to satisfy the judgment.”
Fed. R. Civ. P. 26(a)(1)(A)(iv). Plaintiff’s Request for Production No. 25 to Dr. Mahmoud and
Vista Staffing also specifically requests production of “a copy of all insurance policies, including
excess insurances policies, and their corresponding declaration pages, that provided insurance to
any of the Defendants for any of the events or matters alleged in Plaintiff’s Amended Complaint.”
(Filing No. 138 at p. 2). According to Plaintiff, Dr. Mahmoud and Vista Staffing “have provided
a one-page declarations page and a copy of a policy for ‘Envision Healthcare Corporation’ wherein
neither Dr. Mahmoud or Vista are identified as a named insured or an additional insured” and have
otherwise not provided the complete policies that were in effect in March 2016. (Filing No. 138
at p. 2). Plaintiff requests that these defendants provide the full and complete copies of the
insurance policies and declarations pages for Dr. Mahmoud and Vista that were in effect in March
2016. The defendants have not responded to this motion to compel, and upon review of Plaintiff’s
claims and the instant motion, the Court finds Plaintiff’s request is facially relevant and within the
scope of discovery. Accordingly,


        IT IS ORDERED: Plaintiff’s Motion to Compel (Filing No. 137) is granted. On or before
August 27, 2019, defendants Nevine Mahmoud, M.D., and Vista Staffing Solutions shall produce
the full and complete copies of any and all applicable insurance policies effective in March 2016
to Plaintiff.

        Dated this 13th day of August, 2019.

                                                      BY THE COURT:

                                                      s/ Michael D. Nelson
                                                      United States Magistrate Judge




                                                  2
